Case 1:20-cv-00083-JJM-PAS
  Case                     *SEALED*
        1:20-cv-00083-JJM-PAS       Document
                              Document 8 Filed6-1 Filed 02/21/20
                                              02/24/20  Page 1 of Page 1 of #:
                                                                  6 PageID  6 PageID
                                                                               172
                                     #: 97


                          UNITED STATES DISTRICT COURT
                            DISTRICT OF RHODE ISLAND

    UNITED STATES OF AMERICA,
                   Plaintiff,

          v.                                  Civil Action No. 1:20-cv-83

    REAL PROPERTY LOCATED AT
    460 S. PERSHING AVENUE, YORK,             Amended Complaint
    PENNSYLVANIA,

    REAL PROPERTY LOCATED AT
    1142 E. POPLAR STREET, YORK,
    PENNSYLVANIA,

    REAL PROPERTY LOCATED AT
    929 W. POPLAR STREET, YORK,
    PENNSYLVANIA,

    REAL PROPERTY LOCATED AT
    561 W. PRINCESS STREET, YORK,
    PENNSYLVANIA,

    REAL PROPERTY LOCATED AT
    656 E. PRINCESS STREET, YORK,
    PENNSYLVANIA,

    REAL PROPERTY LOCATED AT
    437 COOPER PLACE, YORK,
    PENNSYLVANIA,

    REAL PROPERTY LOCATED AT
    614 S. QUEEN STREET, YORK,
    PENNSYLVANIA,

    REAL PROPERTY LOCATED AT
    542 S. QUEEN STREET, YORK,
    PENNSYLVANIA,

    REAL PROPERTY LOCATED AT
    520 S. QUEEN STREET, YORK,
    PENNSYLVANIA,

    326 FREDRICK CT, YORK,
    PENNSYLVANIA,
                    Defendants.
Case 1:20-cv-00083-JJM-PAS
  Case                     *SEALED*
        1:20-cv-00083-JJM-PAS       Document
                              Document 8 Filed6-1 Filed 02/21/20
                                              02/24/20  Page 2 of Page 2 of #:
                                                                  6 PageID  6 PageID
                                                                               173
                                     #: 98



               VERIFIED AMENDED COMPLAINT FOR FORFEITURE IN REM

           Plaintiff, the United States of America, brings this amended complaint and alleges as

   follows in accordance with Supplemental Rule G (2) of the Federal Rules of Civil Procedure:

                                      NATURE OF THE ACTION

   1.      This is a civil forfeiture action to forfeit ten real properties that were: (1) purchased with

   the proceeds of the distribution of controlled substances, in violation of 21 U.S.C. § 841, and are

   therefore subject to forfeiture pursuant to 21 U.S.C. § 881(a); (2) used to launder the proceeds of

   illegal controlled substance violations, in violation of 18 U.S.C. §§ 1956 and 1957, and are

   therefore subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) and (C); (3) derived from the

   proceeds of wire fraud, in violation of 18 U.S.C. § 1343, and are therefore subject to forfeiture

   pursuant to 18 U.S.C. § 981(a)(1)(C); and (4) derived from conspiracy to commit specified

   unlawful acts, in violation of 18 U.S.C. § 371, and are therefore subject to forfeiture pursuant to

   18 U.S.C. § 981(a)(1)(C).

                                     THE DEFENDANTS IN REM

   2.      The Defendants in this action are the following Real Properties:
        a. Real Property that is titled in the name of Esser Properties, LLC., located at 460 S.
           Pershing Avenue, York, Pennsylvania, with all appurtenances, improvements, and
           attachments thereon, and that is more fully described in Exhibit A;
        b. Real Property that is titled in the name of Esser Properties, LLC., located at 1142 E.
           Poplar Street, York, Pennsylvania, with all appurtenances, improvements, and
           attachments thereon, and that is more fully described in Exhibit B;
        c. Real Property that is titled in the name of Esser Properties, LLC., located at 929 W.
           Poplar Street, York, Pennsylvania, with all appurtenances, improvements, and
           attachments thereon, and that is more fully described in Exhibit C;
        d. Real Property that is titled in the name of Esser Properties, LLC., located at 561 W.
           Princess Street, York, Pennsylvania, with all appurtenances, improvements, and
           attachments thereon, and that is more fully described in Exhibit D;
        e. Real Property that is titled in the name of Esser Properties, LLC., located at 656 E.
           Princess Street, York, Pennsylvania, with all appurtenances, improvements, and
           attachments thereon, and that is more fully described in Exhibit E;

                                                      2
Case 1:20-cv-00083-JJM-PAS
  Case                     *SEALED*
        1:20-cv-00083-JJM-PAS       Document
                              Document 8 Filed6-1 Filed 02/21/20
                                              02/24/20  Page 3 of Page 3 of #:
                                                                  6 PageID  6 PageID
                                                                               174
                                     #: 99



        f. Real Property that is titled in the name of Esser Properties, LLC., located at 437 Cooper
           Place, York, Pennsylvania, with all appurtenances, improvements, and attachments
           thereon, and that is more fully described in Exhibit F;
        g. Real Property that is titled in the name of Esser Properties, LLC., located at 614 S. Queen
           Street, York, Pennsylvania, with all appurtenances, improvements, and attachments
           thereon,, more fully described in Exhibit G;
        h. Real Property that is titled in the name of Esser Properties, LLC., located at 542 S. Queen
           Street, York, Pennsylvania, with all appurtenances, improvements, and attachments
           thereon, and that is more fully described in Exhibit H;
        i. Real Property that is titled in the name of Esser Properties, LLC., located at 520 S. Queen
           Street, York, Pennsylvania, with all appurtenances, improvements, and attachments
           thereon, and that is more fully described in Exhibit I;
        j. Real Property that is titled in the name of Esser Properties, LLC., located at 326 Fredrick
           Ct, York, Pennsylvania, with all appurtenances, improvements, and attachments thereon,
           and that is more fully described in Exhibit J.
        Collectively, these are referred to herein as the “Defendant Properties.”
   3.      The following may have an interest in the Defendant Properties: Esser Properties, LLC,

   and/or David Esser.

   4.      The Defendant Properties have not been seized and are all located within the Middle

   District of Pennsylvania. This Court has jurisdiction pursuant to 28 U.S.C. § 1355 (allowing the

   government to file forfeiture actions in the district where the underlying crime giving rise to the

   forfeiture occurred, and giving that court nationwide service of process authority.) The United

   States does not request authority from the Court to seize the Defendant Properties at this time.

   The United States will, as provided by 18 U.S.C. § 985(b)(1) and (c)(1):

        a. Post notice of this action and a copy of the Complaint on the Defendant Properties;

        b. Serve notice of this action on the Defendant Properties owner(s), and any other person or

           entity who may claim an interest in the Defendant Properties, along with a copy of this

           Complaint;

        c. Execute a Writ of Entry for purposes of conducting an inspection and inventory of the

           Defendant Properties; and


                                                     3
Case 1:20-cv-00083-JJM-PAS
  Case                     *SEALED*
        1:20-cv-00083-JJM-PAS       Document
                              Document 8 Filed6-1 Filed 02/21/20
                                              02/24/20  Page 4 of Page 4 of #:
                                                                  6 PageID  6 PageID
                                                                               175
                                     #: 100



        d. File a Lis Pendens in county records of Defendant Properties’ status as a defendant in this

           in rem action. The United States will also, as provided in 19 U.S.C. § 1606, appraise

           Defendant Properties as appropriate after execution of the Writ of Entry against the

           Defendant Properties.

                                     JURISDICTION AND VENUE

   5.      Plaintiff brings this action in rem in its own right to forfeit and condemn the Defendant

   Properties. This Court has jurisdiction over an action commenced by the United States under 28

   U.S.C. § 1345, over an action for forfeiture under 28 U.S.C. § 1355(a).

   6.      This Court has in rem jurisdiction over the Defendant Properties under 28 U.S.C.

   § 1355(b).

   7.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1), because the acts or

   omissions giving rise to the forfeiture occurred in this district.

                                      BASIS FOR FORFEITURE

   8.      The Defendant Properties are subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A)

   and (C) which provide, in pertinent part:

           (a)(1) The following property is subject to forfeiture to the United States:

           (A) Any property, real or personal, involved in a transaction or attempted transaction in

           violation of section 1956 [laundering of monetary instruments], 1957 [engaging in

           monetary transactions in property derived from specified unlawful activity] . . . of this

           title, or any property traceable to such property.

                   ...

           (C) Any property, real or personal, which constitutes or is derived from proceeds

           traceable to a violation of . . . any offense constituting “specified unlawful activity” (as



                                                      4
Case 1:20-cv-00083-JJM-PAS
  Case                     *SEALED*
        1:20-cv-00083-JJM-PAS       Document
                              Document 8 Filed6-1 Filed 02/21/20
                                              02/24/20  Page 5 of Page 5 of #:
                                                                  6 PageID  6 PageID
                                                                               176
                                     #: 101



          defined in section 1956 (c)(7) of this title), or a conspiracy to commit such offense

          [including 18 U.S.C. § 1343 (wire fraud)].

   9.     Additionally, and/or in the alternative, the Defendant Properties are also subject to

   forfeiture pursuant to 21 U.S.C. § 881(a)(7) because the Defendant Properties are derived from

   the proceeds of violations of 21 U.S.C. § 841(a)(1) (distribution of anabolic steroids).

                                                FACTS

   9.     The forfeiture is based upon the following facts: The government incorporates the

   attached Declaration of Special Agent Brendan Cullen. The Defendant Properties were

   purchased with the proceeds of illegal controlled substances trafficking, wire fraud, and used to

   facilitate money laundering. A recitation of facts necessary to support this Complaint is set forth

   in the Declaration.

          WHEREFORE the United States prays for relief in the form of forfeiture of the

   Defendant Properties to the United States and any additional relief available under law, including

   costs and fees from any claimant to the extent that one or more claimants press a judicial claim

   for the Defendant Properties.



                                                         Respectfully submitted,

                                                         AARON L. WEISMAN
                                                         United States Attorney
                                                         District of Rhode Island

                                                         By: /s/ Mary Rogers
                                                         MARY ROGERS
                                                         Assistant U.S. Attorney
                                                         United States Attorney’s Office
                                                         50 Kennedy Plaza, 8th Floor
                                                         Providence, Rhode Island 02903
                                                         (401) 709-5000
                                                         Email: mary.rogers@usdoj.gov


                                                    5
Case 1:20-cv-00083-JJM-PAS
  Case                     *SEALED*
        1:20-cv-00083-JJM-PAS       Document
                              Document 8 Filed6-1 Filed 02/21/20
                                              02/24/20  Page 6 of Page 6 of #:
                                                                  6 PageID  6 PageID
                                                                               177
                                     #: 102




                                         6
